This opinion is subject to administrative correction before final disposition.




                                  Before
                   TANG, LAWRENCE, and J. STEPHENS 1
                         Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Morgan E. HENSON
        Aviation Electronics Technician Airman (E-3), U.S. Navy
                               Appellant

                               No. 201900104

                           Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Captain Jonathan Stephens, JAGC, USN. Sentence
   adjudged 14 February 2019 by a special court-martial convened at
   Naval Air Station Jacksonville, Florida, consisting of a military judge
   sitting alone. Sentence approved by convening authority: reduction to
   E-1, confinement for months, and a bad-conduct discharge.
   For Appellant: Commander R. Donald Evans, Jr., JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

        This opinion does not serve as binding precedent under
              NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1 Appellate Judge John J. Stephens, Lieutenant Colonel, USMC, is not related to
the Military Judge, Jonathan Stephens, Captain, JAGC, USN.
                  United States v. Henson, No. 201900104


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2